Fourth Court of Appeals
                                 San Antonio, Texas
                                       February 7, 2019

                                    No. 04-17-00338-CV

           Travis CROW, Britt A. Crow, Laurian Crow Edison, and Karen A. Kraft,
                                       Appellants

                                              v.

Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown, Margaret Brown Nugent,
Charles Brown, Joseph Gallagher, Josephine Brown Noll, Pamela Gallagher Palmer, and Irene
                                       B. Zoeller,
                                        Appellees

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-10-00188-CVL
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
        Appellants have filed a Second Response to Abatement. Appellants request that we
extend the abatement of this appeal until March 4, 2019 so that the parties may finalize their
settlement agreement. Appellants’ motion is GRANTED. It is ORDERED that appellants file,
on or before March 4, 2019, a response in this court addressing whether the abatement should be
lifted and the appeal reinstated on the docket of this court. TEX. R. APP. P. 42.1, 43.2; see
Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 180 (Tex. App.—San Antonio 2001,
no pet.).



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court